         Case 6:18-cr-00273-ADA Document 29 Filed 10/09/18 Page 1 of 2

                                                                                              OCT 092018

                            IN THE UNITED STATES DISTRICT COURT
                                                                                     CLERK,
                                                                                     v
                                                                                             DTTOFCOURT
                                                                                              U.S.
                                                                                                   TEXAS
                             FOR THE WESTERN DISTRICT OF TEXAS                           ___.!'CTYCÜRK
                                       WACO DIVISION


UNITED STATES OF AMERICA,                           *    CRIMINAL NO. W-18-CR-273
                                                    *.
               Plaintiff,                           *            SUPERSEDING INDICTMENT
                                                    *

V.                                                  *    {VIO:              U.S.C. 841(a)(1) &
                                                                            21
                                                    *    841(b)(1)(D)   Possession With Intent to
ANIBAL SOTO AGUILAR,                                *    Distribute Less than 50 Kilograms of
                                                    *    Marijuana, a Schedule I Controlled
               Defendant                            *    Substance]



THE GRAND JURY CHARGES:

       On or about August 25, 2018, in the Western District of Texas, the Defendant,

                                    ANIBAL SOTO AGUILAR,

unlawfully, knowingly, and intentionally did possess with intent to distribute a controlled

substance, which offense involved less than 50 kilograms of marijuana, a Schedule I Controlled

Substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(D).

             NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE

       As a result of the criminal violation set forth in Count One, which is punishable by

imprisonment for more than one year, the United States gives notice that it intends to forfeit, but

is not limited to, the below-listed property from Defendant ANIBAL SOTO AGUILAR.

Defendant shall forfeit all right, title, and interest in the below-described property to the United

States pursuant to   FED.    R. CRIM.   P.   32.2 and 21 U.S.C.   §   853(a).    Section 853 specifically

provides the following:
      Case 6:18-cr-00273-ADA Document 29 Filed 10/09/18 Page 2 of 2




     Title 21 U.S.C. § 853
             (a) Any person convicted of a violation of this subchapter or subchapter II of this
            chapter punishable by imprisonment for more than one year shall forfeit to the
            United States, irrespective of any provision of State law
                    (1) any property constituting, or derived from, any proceeds the person
                    obtained, directly or indirectly, as the result of such violation;
                    (2) any of the person's property used, or intended to be used, in any
                    manner or part, to commit, or to facilitate the commission of, such
                    violation.

     This Notice of Demand for Forfeiture includes, but is not limited to, the following:

         $67,065.42 seized from JP Morgan Chase Bank, Acct # 291833678.

                                           A TRUE BILL:
                                                      SEMIED DOCUMENT PURSUANT
                                                      TO EGOVERNMENT ACT OF 2002
                                           FOREPERSON


JOHN F. BASH
UNITED STATE2'A




    Assistant United States Attorney
